DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
3.	Claims 1, 22, 25 - 27, 29, 32 - 34, 36 and 39 are currently amended.  Claims 2 – 21, 23, 24, 28, 30, 31, 35 and 37 and 38 are cancelled.  Still pending and being examined in this application are Claims 1, 22, 25, 26, 27, 29, 32, 33, 34, 36 and 39.
Response to Amendments/Arguments
4.	Claims previously rejected under 35 U.S.C. 112(a), first paragraph, were amended to overcome the rejection.
Applicant’s arguments previously rejected under 35 U.S.C. 103 are moot because, the arguments do not apply to the new rejection.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 22,25 – 27, 29, 32 – 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 8,818,909 B2) in view of Barabas (US 2014/0040059 A1) in further view of Yu et al. (US 2017/0200202 A1).
Regarding Claims 1, 27 and 34, Bosworth et al. teaches
one or more computers [FIGURES 4 & 5; C13 L59 - C14 L67]; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform one or more operations comprising [FIGURES 4 & 5; C13 L59 - C14 L67]: 
receiving, by a server, a request of a first user to send a resource to a second user, wherein the resource is associated with a physical object [FIGURE 2; C8 L5 - C9 L13, L63 - L66; C10 L36 - L44], and wherein the request comprises (i) the resource [FIGURE 2; C8 L5 – C9 L13, L63 - L66; C10 L36 - L44, L64 - C11 L2], and (iv) location information associated with the physical object [FIGURE 2; C8 L5 - C9 L13, L63 - L66; C10 L36 - C10 L44, L64 - C11 L2]; 
determining, by the server, whether a location of the second user is within a specified range of a location of the resource using a location based service [FIGURE 3; C11 L44 - C12 L25; C13 L40 - 58], 
in response to determining that the location of the second user is within the specified range of the location of the resource… [FIGURE 3; C11 L44 - C12 L25]; and 
performing a verification of the answer sent by the second user by counting a quantity of resource acquisition requests sent by the second user or a quantity of verification times based on user information; in response to determining that the verification succeeds, transmitting the resource to the second user.
	However, BARABAS et al. teaches 
(ii) a question [0013; 0102; 0108 – 0110], 
(iii) an answer to the question [0102; 0108 – 0110];
 …determining that the location is within the specified range of the location of the resource, transmitting, by the server, the question to the second user [0004; 0035; 0049; 0053; 0077; 0102; 0108 - 0110]; 
receiving, by the server from the second user, an answer to the question [0108; 108 - 110];
performing a verification of the answer sent by the second user…based on user information [0102; 0108 - 0110]; 
in response to determining that the verification succeeds, transmitting the resource to the second user [0102].
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the filing date of the invention, to modify Bosworth et al. with BARABAS et al. for the purpose of confirming a gift recipient accessing location-triggered gift (benefits).
	Bosworth et al. in view of BARABAS et al. does not explicitly teach performing a verification…by counting a quantity of resource acquisition requests sent by the second user or a quantity of verification times…; in response to determining that the verification succeeds, transmitting the resource to the second user.
	However, Yu et al. teaches performing a verification…by counting a quantity of resource acquisition requests sent by the second user or a quantity of verification times… [0052; 0065; 0076; 0077].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the filing date of the invention, to modify Bosworth et al. with BARABAS et al. in further view of Yu et al. for the purpose of facilitating interactions between senders and recipients based on user or system generated challenges [0028].
	Regarding Claims 22, 29 and 36, Bosworth et al. in view of BARABAS et al. in further view of Yu et al. teaches the invention above.  Bosworth et al. continues to teach wherein the request further comprises (v) a resource acquisition permission [C9 L15 – 27, L41 - L47; C10 L36 - L44].  Yu et al. continues to teach wherein  the resource acquisition permission indicates one or more users that can obtain the resource [0038; 0047; 0072; 0075; 0078].
Regarding Claims 25, 32 and 39, Bosworth et al. in view of BARABAS et al. in further view of Yu et al. teaches the invention in Claim 1.  Bosworth et al. continues to teach wherein determining that location information associated with the second user 
	Regarding Claims 26 and 33, Bosworth et al. in view of BARABAS et al. in further view of Yu et al. teaches the invention in Claim 1.  BARABAS et al. continues to teach determining, by the server, that the question included in the request is from a question library [0040; 0045; 0102].
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                         
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685